Citation Nr: 0316048	
Decision Date: 07/15/03    Archive Date: 07/22/03

DOCKET NO.  01-04 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss from December 4, 1946, to February 24, 
1999.

2.  Entitlement to an increased (compensable) evaluation for 
tinnitus from December 4, 1946, to June 10, 1999.


REPRESENTATION

Veteran represented by:	Pennsylvania Department of 
Military Affairs


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1942 to June 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (ROIC) in Philadelphia, Pennsylvania.  In 
that decision, the ROIC determined that clear and 
unmistakable error had been committed in a December 1946 
rating decision, which denied entitlement to service 
connection for hearing loss and tinnitus.  For this reason, 
the ROIC granted entitlement to service connection for 
hearing loss and tinnitus, effective from December 4, 1946.  
The ROIC also awarded a 20 percent evaluation for hearing 
loss, effective February 25, 1999, and a 10 percent 
evaluation for tinnitus, effective June 10, 1999.  

The veteran subsequently perfected an appeal regarding the 
issues of a compensable evaluation for bilateral hearing loss 
prior to February 25, 1999, and a compensable evaluation for 
tinnitus prior to June 10, 1999.  During that stage of the 
appeal, the ROIC issued a Statement of the Case (SOC) in 
March 2001.

In November 2001, the veteran presented testimony at a 
personal hearing before the undersigned Veterans Law Judge at 
the ROIC.  A transcript of the hearing was prepared and 
associated with the claims folder.

REMAND

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), which 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 (West 
2002)).  The new statute also revised the former section 
5107(a) of title 38, United States Code, to eliminate the 
requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and scope of assistance VA will provide a claimant who files 
a substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629. 

Having reviewed the complete record, the Board finds that 
there is no indication that the veteran has been advised of 
the enactment of the VCAA, or that he has been informed of 
his and VA's responsibilities under that law.  Therefore, the 
Board concludes that a remand of this case is necessary so 
that ROIC can ensure that all notification and development 
action required by the VCAA has been completed.

Furthermore, the Board notes that the Court of Appeals for 
Veterans Claims has addressed the distinction between a 
veteran's dissatisfaction with the initial rating assigned 
following a grant of entitlement to service connection, and a 
later claim for an increased rating.  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  The Court held that, at the 
time of an initial rating, separate ratings could be assigned 
for separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.  As noted 
above, this matter came to the Board on appeal from the 
October 2000 rating decision in which the ROIC assigned a 
noncompensable evaluation for the veteran's bilateral hearing 
loss from December 1946 to February 1999, and a 
noncompensable evaluation for tinnitus from December 1946 to 
June 1999.  The veteran immediately expressed dissatisfaction 
with those ratings.  Thus, the Board believes that the 
situation in this case is essentially the same as the one 
discussed in Fenderson, in that involves disagreement with 
the initial assignment of disability ratings for the periods 
in question.  Thus, in accordance with the Court's holding in 
Fenderson, the ROIC should consider whether additional 
"staged" ratings are warranted for any time period between 
1946 and 1999.

In addition, pursuant to Karnas v. Derwinski, 1 Vet. App. 308 
(1991), where a law or regulation changes after the claim has 
been filed or reopened before administrative or judicial 
review has been concluded, the version most favorable to the 
veteran applies unless Congress provided otherwise or 
permitted the VA Secretary to do otherwise and the Secretary 
has done so.  While, in Rhodan v. West, 12 Vet. App. 55 
(1998), the Court stated that a liberalizing regulation 
cannot be applied retroactively under Karnas unless the 
regulation contains language that permits it to be so 
applied, the veteran does get the benefit of having both the 
old regulation and the new regulation considered for the 
period after the change was made.  See VAOPGCPREC 3-00 (Apr. 
10, 2000); Rhodan v. West, supra, appeal dismissed, No. 99-
7041 (Fed. Cir. Oct. 28, 1999).

Accordingly, the Board concludes that, when readjudicating 
the veteran's claims, the ROIC should specifically consider 
each version of the rating criteria that has been in effect 
for hearing loss and tinnitus during the period from 1946 to 
1999, applying the versions most favorable to the veteran's 
claim.  However, this should be done within the limits of 
Rhodan, which states that a liberalizing regulation cannot be 
applied retroactively unless the regulation contains language 
permitting retroactive application.  

Therefore, this case is remanded for the following actions:

1.  The ROIC should ensure that all notification 
and development action required by the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-175 (2000) (now codified at 38 U.S.C.A. 
§§ 5100-5103A, 5106-7 (West 2002)) have been 
completed.  The ROIC is free to undertake any 
development deemed necessary in order to fully 
comply with the VCAA

2.  Once the foregoing has been completed, the 
ROIC should issue an SSOC.  The ROIC should 
specifically and expressly consider the claims 
under every version of the rating criteria that 
was in effect between 1946 to 1999, applying the 
versions most favorable to the veteran.  If the 
ROIC's decision remains unfavorable, the veteran 
and his representative should be afforded time 
in which to respond.  The claims folder should 
then be returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the 
ROIC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




_________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).


